Citation Nr: 0023213	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-09 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis.

2.  Entitlement to service connection for left knee laxity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1960 to 
July 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Houston, Texas, 
which denied service connection for rheumatoid arthritis and 
left knee laxity.


FINDINGS OF FACT

1.  There is no competent evidence of record which shows that 
the veteran currently has rheumatoid arthritis.

2.  There is no competent evidence of record which shows that 
the veteran currently has left knee laxity.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for rheumatoid arthritis.  
38 U.S.C.A. § 5107 (West 1991).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for left knee laxity.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations.  Before reaching the merits of the 
veteran's claims, the threshold question which must be 
resolved is whether the veteran has presented evidence that 
his claims of service connection are well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  A well-grounded claim is a 
plausible claim, a claim that is meritorious on its own or 
capable of substantiation.  Id. at 81.  An allegation alone 
is not sufficient; the appellant must submit evidence in 
support of his claim that would justify a belief by a fair 
and impartial individual that the claim is plausible.  
38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

Generally, for a service connection claim to be well grounded 
a claimant must submit evidence of each of the following:  
(1) Medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the asserted in-
service injury or disease and the current disability. See 
Caluza v. Brown, 7 Vet. App. 498, 506, (1995), aff'd per 
curium, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Elkins 
v. West, 12 Vet. App. 209, 213 (1999) (en banc); Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  Alternatively, 
a claim may be well grounded under 38 C.F.R. § 3.303(b) 
(1999), by evidence demonstrating (i) the existence of a 
chronic disease in service or during an applicable pre-
sumption period and (ii) present manifestations of the same 
chronic disease.  See 38 U.S.C. § 1112(a)(1); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); 38 C.F.R. § 3.303(b), 
3.307(a), 3.309(a) (1999).  In addition, the second and third 
elements of a well-grounded claim may be established under 
§ 3.303(b) by (a) evidence demonstrating that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See Savage, 10 Vet. App. at 
495-97.

Where the determinant issue involves a question of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence sufficient to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, 
if there is no showing of the current existence of the 
disability, the claim is not well grounded.  Rabideau v. 
Derwinski, 2. Vet. App. 141 (1992).

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In the case of any veteran who served for 90 days or more 
during a period of war and arthritis becomes manifest to a 
degree of 10 percent or more within one year from the date of 
separation from such service, it shall be considered to have 
been incurred in or aggravated by such service, even when 
there is no record of evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

Factual Background.  The veteran's service medical records 
are negative for any report or clinical finding of rheumatoid 
arthritis.  An undated medical record shows that he was 
treated for left knee swelling shortly after his entrance 
into military service.  The impression was torn medial 
meniscus.  An April 1963 record shows that he was seen with 
complaints of knee swelling.  It does not show whether the 
swelling was in his left or right knee.  He was given 
crutches and advised to return later.  His June 1967 service 
separation medical examination shows that clinical 
evaluations of his extremities revealed normal findings.  In 
the accompanying Report of Medical History, he indicated that 
he had not had any arthritis or a trick or locked knee.

On VA medical examination in January 1968, there were no 
reports or clinical findings of rheumatoid arthritis or left 
knee laxity.

VA outpatient treatment records do not show that the veteran 
was treated for rheumatoid arthritis or left knee laxity from 
May 1990 to March 1997.

On VA medical examination in May 1997, a clinical evaluation 
of the veteran's left lower extremity revealed that its 
strength was 5/5 and that it was negative for tremors, 
atrophy and fasciculations.  Deep tendon reflexes were 2+ and 
symmetrical in the left knee.  It was noted that he had 
Heberden's nodes in his distal interphalangeal joints and 
severe osteoarthritis.

Additional VA outpatient treatment records do not show that 
the veteran was treated for rheumatoid arthritis or left knee 
laxity from June to November 1997.

Analysis.  On the basis of the foregoing evidence, the Board 
is of the opinion that the veteran has not presented evidence 
of well-grounded claims of service connection for rheumatoid 
arthritis and left knee laxity.  The service medical records 
are negative for any report or clinical finding of rheumatoid 
arthritis.  The service medical records do show that he was 
seen with complaints of left knee swelling on one or, 
possibly, two occasions.  However, they do not include a 
clinical finding that he had chronic left knee laxity.  
Moreover, a clinical evaluation of his left lower extremity 
revealed normal findings at the time of his service 
separation.

The Board finds that what is of greatest significance in 
adjudicating these issues is the fact that all of the 
veteran's post-service medical records are negative for any 
report or clinical finding of rheumatoid arthritis or left 
knee laxity.  The Board is aware that the May 1997 VA 
examination report shows that he had osteoarthritis.  
However, this examination report still fails to show that he 
had rheumatoid arthritis.  In the absence of a current 
disability, the veteran has not met the first prong of the 
Caluza test.

The Board notes that, because the post-service medical 
records are negative for any finding of rheumatoid arthritis, 
the veteran is also unable to take advantage of the 
presumptive provisions of § 3.307 and 3.309.  Specifically, 
he is not shown to have had rheumatoid arthritis which was 
evident to a compensable degree within the one year following 
his service separation.

The Board also notes that the veteran's own assertions of 
current disorders cannot provide the basis for well-grounded 
claims because lay persons are not competent to offer medical 
diagnoses or opinions.  See Smith (Dennis) v. West, 11 Vet. 
App. 56, 59-60 (1998); Stadin v. Brown, 8 Vet. App. 280, 284 
(1995).  As such, the veteran has not provided competent 
evidence of diseases or injuries for which service connection 
may be awarded.  Thus, his claims of service connection for 
rheumatoid arthritis and left knee laxity are not well 
grounded.  Caluza, 7 Vet. App. at 506.

Only if a claim is well-grounded may the Board evaluate the 
merits of the claim.  Because the appellant has not fulfilled 
his threshold burden of submitting a well-grounded claim, the 
benefit of the doubt doctrine is not applicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990) (noting that the 
benefit of the doubt rule does not apply during the process 
of gathering evidence and that it does not shift from the 
claimant to the Secretary the initial burden to submit a 
facially valid claim).


ORDER

Service connection for rheumatoid arthritis is denied.

Service connection for left knee laxity is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

